                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION


UNITED STATES OF AMERICA

v.                                                   Criminal No. 4:17CR40010-001

JOEL LAMAR MOORE
 a/k/a "Cook Loe"


                              FINAL ORDER OF FORFEITURE

        On May 17, 2018, the Court entered a Preliminary Order of Forfeiture in this case in

accordance with Fed.R.Crim. P. 32.2(b). (Doc. 23). In the Preliminary Order of Forfeiture, a

Taurus Model PT845 semi-automatic handgun with serial number NBW95216 was forfeited to the

United States pursuant to 18 U .S.C. § 924(d) and 18 U.S.C. § 3665.

        The United States was required to publish notice of this order pursuant to Fed.R.Crim. P.

32.2(b)(6) and 18 U.S .C. § 982(b)(l), incorporating by reference 21 U.S.C. § 853(n)(l). On June

18, 2018, an attorney for the United States filed a Notice of Proof of Publication, showing that for

30 days, notice of the Court's Preliminary Order of Forfeiture was advertised on

www.forfeiture.gov. Deadline for filing claims was July 17, 2018. No third party claims have

been filed.

        Pursuant to Fed. R. Crim. P. 32.2(b)(4), a Preliminary Order of Forfeiture becomes final

as to a defendant at sentencing.

        Accordingly it is hereby ORDERED, DECREED, AND ADJUDGED:

        1. That based upon the guilty plea and the plea agreement of the parties, pursuant to Fed.

R. Crim. P. 32.2(b)(4), the Preliminary Order of Forfeiture entered on May 17, 2018, shall become

final at this time.

                                                 1
IT IS SO ORDERED this--3 ~   y of   ~            , 2018.



                             c;:;S~~ --&__. ciL, rv L,
                         HONORABLE SUSAN 0. HICKEY
                         UNITED STATES DISTRICT JUDGE
                                                           ~r
                                                            f




                                    2
